DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by McKee et al., US PG Pub 2004/0073337 A1., (hereafter McKee).  

Regarding claim 1 where it is disclosed by McKee to have a robotic system that is able to carry out tasks and also produce subtasks which need to be carried out by one or more robots as shown in at least figures 7b and 8.  This is read upon by applicants claim to, “A method for controlling at least one autonomous mobile robot [see abstract where it describes one or more robots], wherein the at least one robot is configured to navigate in a deployment area using a map of this the deployment area and to autonomously carry out at least one task in this the deployment area [figures 7a-b and paragraphs 36-37 & 69-70]; the method comprising: receiving a work assignment [figures 7a-b and paragraphs 10 and 49], wherein the work assignment contains instructions for carrying out at least one task in the deployment area [figure 7b and paragraphs 66-69]; automatically dividing the work assignment into at least two subtasks [at least paragraphs 69, 70, 75 & 77]; automatically determining a sequence in the subtasks are to be completed by the at least one robot [paragraphs 69, 70, 75 & 77, the main task is determined and then subtask ae assigned to the robots and they receive new subtasks once they complete the one they are currently working on and finish], wherein after completing all of the subtasks, the work assignment is completely finished [paragraphs 69, 70, 75 & 77, where the robot/s return to the base station once its tasks are completed].”  Furthermore, it is also disclosed by McKee in at least paragraphs 8-11, 35, 40, 77 and 80 to have their system also include, “wherein at least one resource is needed to carry out the work assignment.”  It is also described by McKee in at least paragraphs 36, 41, 69, 70, 75 and 77 to, “checking, before beginning a subtask, whether there are enough resources available to completely finish another different task.”  Where it is described by McKee to have their system check for the battery level to make sure the robot can complete the task and the next task otherwise the robot has to go for charging so that it can complete the next task.  
Regarding claim 2 where it is further disclosed by McKee in at least paragraphs 69, 70, 75 & 77, to have their system also being able to, the dividing of the work assignment into at least two subtasks is carried out based on at least one of the following: a structure of the environment; the number of robots available; the number of tasks to be carried out; or the kind of tasks to be carried out.”  
Regarding claim 3 where it is disclosed by McKee in at least paragraphs 69, 70, 75 & 77 to have their system also,  “dividing the work assignment into at least two subtasks comprises dividing the at least one task into at least two tasks; and every subtask comprises carrying out one of the at least two tasks in the entire deployment area or in a part of the deployment area.”  
Regarding claim 4 where it is disclosed by McKee in at least paragraphs 69, 70, 75 & 77 to have their system also, “the deployment area is divided into at least two subareas; and dividing the work assignment into at least two subtasks entails that every subtask comprises carrying out at least one task in one of the subareas.”  

Claim(s) 74-75 & 81-82  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Angle et al., US PG pub 2014/0207282 A1 (herein after Angle).  

Regarding claim 74 where it is disclosed by Angle to have a robotic cleaning system as shown in at least figure 3.  Angle discloses their system also having, “method for controlling at least one autonomous mobile robot [at least figure 3-4], wherein the at least one robot [fig 3] is configured to navigate in a deployment area using a map of the deployment area [in at least paragraphs 21, 40, 44 & 46] and to autonomously carry out at least one task in this the deployment area [in at least paragraphs 21, 40, 44 & 46], the method comprising: receiving a work assignment, wherein the work assignment contains instructions for carrying out at least one task in the deployment area [in at least paragraphs 21 & 114]; automatically dividing the work assignment into at least two subtasks [figure 7 where each room/space is a different task and completion ration is determined]; automatically determining a sequence in which the subtasks are to be completed by the at least one robot, wherein after completing all of the subtasks, the work assignment is completely finished, and determining an amount of time that is presumably needed to carry out a subtask [at least paragraphs 44, 46, 47, 140, 141 and 179].” 
Regarding claim 75 where it is shown in figure 10 of Angle to have the start time be based on when the room/space is unoccupied.  
 Regarding claim 82 which have similar limitations to claim 74 and therefore rejected similarly as described above.  
Regarding claim 81 where it is disclosed by Angle to have the system determine of the robot has enough battery charge as described in at least paragraphs 18, 21, 110-111 and 178.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee in view of Park et al., US PG Pub 2011/0098853, (hereafter Park).  

Regarding claim 5 where all the limitations of claim 4 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system also include, “the deployment area is an apartment or a house and each of the subareas comprises a room or at least a region of a room in the apartment or house.”  
Park is directed to a robotic device that cleans rooms and in at least paragraphs 35, 67, 73 and 88 they describe their system also, “the deployment area is an apartment or a house and each of the subareas comprises a room or at least a region of a room in the apartment or house.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee by the teaching of Park, where they are both directed to the same field of endeavor of robotic cleaners and the control of them.  Where McKee does not have their system using rooms or area inside homes as the working area.  Where one would have used the known device and technique to a known device in the same way with predictable results.  In this instance the modification of McKee whom does carry out the function of cleaning spaces but no specifics are given in the area that the robot can work and thus one would use it in a home to help the home owner clean the space and hence clean the rooms.  The result is predictable as it is merely the use of a known device which is the robot and applying to cleaning a home which it would do without any changes and hence predictable results.  

Claim(s) 6-7 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee and in view of Kim et al., US PG Pub 2008/0133054 A1 (hereafter Kim).  

Regarding claim 6 where all the limitations of claim 1 are disclosed by McKee as described above.  It is not specifically disclosed by McKee to have, “the method further comprises at least one of the following steps: determining a presumed consumption of the resources that are needed to carry out each of the subtasks; determining the amount of available resources before carrying out a subtask; determining the amount of available resources after carrying out a subtask; or replenishing the one or more resource if the amount of resource(s) available before beginning a subtask do(es) not suffice to carry out the subtask.”  
Kim is directed to an apparatus for returning a cleaning device to its charging station and where they show in at least figures 1, 3A-B and 4 to have their system also being able to, “at least one resource is needed to carry out the work assignment and the method further comprises at least one of the following steps: determining a presumed consumption of the resources that are needed to carry out each of the subtasks; determining the amount of available resources before carrying out a subtask; determining the amount of available resources after carrying out a subtask; or replenishing the one or more resource if the amount of resource(s) available before beginning a subtask do(es) not suffice to carry out the subtask.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file/made to modify McKee by the teachings of Kim, where they are both directed to the same field of endeavor of robotic cleaning device and the control of those devices.  Where it is not specifically disclosed by McKee to have their system also determine how much energy is left and will the robot be able to carry out the task.  Where one would have looked to Kim to use as well-known technique of checking that the robot has enough battery power to carry out the task hence make sure that the robot can finish the job it has started as taught by Kim.  
Regarding claim 7 where all the limitation of claim 6 are disclosed by McKee and Kim as disclosed above.  It is further disclosed by Kim to have their system being able to determining the amount of energy available for the task to be completed, as shown in at least figures 1, 3A-B and 4.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file/made to modify McKee by the teachings of Kim, where they are both directed to the same field of endeavor of robotic cleaning device and the control of those devices.  Where it is not specifically disclosed by McKee to have their system also determine how much energy is left and will the robot be able to carry out the task.  Where one would have looked to Kim to use as well-known technique of checking that the robot has enough battery power to carry out the task hence make sure that the robot can finish the job it has started as taught by Kim.  
Regarding claim 19 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have, “determining whether a successful completion of a subtask can be expected; and sending a message to the user if it is determined that at least one subtask will not be successfully completed.”  
Kim is directed to an apparatus for returning a cleaning device to its charging station and where they show their system being able to, “determining whether a successful completion of a subtask can be expected; and sending a message to the user if it is determined that at least one subtask will not be successfully completed [in at least figure 4 where they system produces an alarm to the user once it is determined that the robot’s battery will not last the task being carried out].”    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file/made to modify McKee by the teachings of Kim, where they are both directed to the same field of endeavor of robotic cleaning device and the control of those devices.  Where it is not specifically disclosed by McKee to have their system also determine how much energy is left and will the robot be able to carry out the task.  Where one would have looked to Kim to use as well-known technique of checking that the robot has enough battery power to carry out the task hence make sure that the robot can finish the job it has started as taught by Kim.    
Regarding claim 20 where it is disclosed by McKee in at least paragraphs 36, 41, 69, 70. 75 and 77 to be able to “determine whether a resource will have to be replenished whilst carrying out a subtask”, where in this instance the battery level of the robot. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee and Kim in further view of Angle et al., US PG Pub 2014/0207281 A1 (hereafter Angle).  

Regarding claim 8 where all the limitations of claim 6 are disclosed by McKee and Kim as described above.  However, they do not specifically disclose the further limitation of, “determining a presumed resource consumption that is needed to carry out each of the subtasks is carried out taking into consideration a resource consumption determined for preceding identical or similar subtasks under identical or similar conditions.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle in at least paragraph 91 describes their system being able to, “determining a presumed resource consumption that is needed to carry out each of the subtasks is carried out taking into consideration a resource consumption determined for preceding identical or similar subtasks under identical or similar conditions.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
Regarding claim 9 where all the limitations of claim 6 are disclosed by McKee and Kim as described above.  However, they do not specifically disclose the further limitation of, “comparing the resource consumption needed to carry out each of the subtasks that is determined in advance of carrying out the subtask with the resource consumption that was actually needed to carry out each of the tasks.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle in at least paragraph 91 describes their system being able to, “comparing the resource consumption needed to carry out each of the subtasks that is determined in advance of carrying out the subtask with the resource consumption that was actually needed to carry out each of the tasks.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  

Claim(s) 10-16 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee and in view of Angle (2014/0207281).  

Regarding claim 10 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system also, “receiving information regarding a desired starting time at which carrying out the work assignment should begin; entering the subtasks in a determined sequence into a time table, wherein the starting time of the first subtask designated in the time table corresponds to the desired starting time of the work assignment; and automatically starting the work assignment at the desired time entered in the time table.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “receiving information regarding a desired starting time at which carrying out the work assignment should begin [figs 16 and 21 show that the user can select time/schedule the robot should work]; entering the subtasks in a determined sequence into a time table, wherein the starting time of the first subtask designated in the time table corresponds to the desired starting time of the work assignment [figures 7-12 and 21]; and automatically starting the work assignment at the desired time entered in the time table [paragraphs 36, 38, 91 and 117].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.   
Regarding claim 11 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system, “at least one resource is needed to carry out the work assignment and wherein determining the sequence in which the subtasks are to be carried out further comprises: determining at least one time between at least two subtasks at which at least one resource is to be at least partially replenished.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “at least one resource is needed to carry out the work assignment and wherein determining the sequence in which the subtasks are to be carried out further comprises: determining at least one time between at least two subtasks at which at least one resource is to be at least partially replenished [paragraphs 154-160].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
Regarding claim 12 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system, “wherein the automatically determined sequence of the subtasks can be altered or adapted by a user, wherein the alteration or adaptation comprises altering or adapting the intended starting time of at least one subtask.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “wherein the automatically determined sequence of the subtasks can be altered or adapted by a user, wherein the alteration or adaptation comprises altering or adapting the intended starting time of at least one subtask, [see figure 10].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
Regarding claim 13 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system, “determining the sequence in which the subtasks are to be carried out is carried out depending on at least one stipulation, wherein the automatically determined sequence of the subtasks can be altered or adapted by a user, and wherein the alteration or adaptation comprises altering or adapting the at least one stipulation.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “determining the sequence in which the subtasks are to be carried out is carried out depending on at least one stipulation, wherein the automatically determined sequence of the subtasks can be altered or adapted by a user, and wherein the alteration or adaptation comprises altering or adapting the at least one stipulation [at least figures 11, 15-16 and paragraphs 144-149 and 222-229].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
Regarding claim 14 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system, “the at least one stipulation comprises at least one of the following: various activity modes, wherein an activity mode stipulates whether the at least one robot should autonomously carry out tasks and/or should be available to the user for carrying out tasks that were not previously planned and/or should not carry out any task; a vacuuming strength; and an intensity of the cleaning of the deployment area.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “the at least one stipulation comprises at least one of the following: various activity modes, wherein an activity mode stipulates whether the at least one robot should autonomously carry out tasks and/or should be available to the user for carrying out tasks that were not previously planned and/or should not carry out any task; a vacuuming strength; and an intensity of the cleaning of the deployment area. [at least paragraphs 144-149 and 222-229].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
Regarding claim 15 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have their system also have, “at least two robots are available and each of the at least two robots carries out at least one of the subtasks.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “at least two robots (100) are available and each of the at least two robots (100) carries out at least one of the subtasks.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee and Kim by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee and Kim do not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee and Kim whom do not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
  Regarding claim 21 where all the limitations of claim 1 are disclosed by McKee as described above.  However, it is not specifically disclosed by McKee to have, “wherein automatically determining a sequence in which the subtasks are to be carried out by the at least one robot is carried out taking into consideration planning stipulations entered in a time table.”  
Angle is directed to the environmental management of mobile robot which includes cleaning robots as described in at least paragraphs 10 and 13.  Angle describes their system being able to, “wherein automatically determining a sequence in which the subtasks are to be carried out by the at least one robot is carried out taking into consideration planning stipulations entered in a time table [at least figures 8-11 and paragraph 36].”    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee does not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee who does not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  
  Regarding claim 22 where all the limitations of claim 21 are disclosed by McKee and Angle as described above.  It is further disclosed by Angle in at least paragraph 36 and figure 11 to have, “the planning stipulations comprise information regarding a desired activity of the at least one robot (100) at certain times.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McKee by the teachings of Angle, where they are all directed to the same field of endeavor of robotic systems and the control of said systems.  Where, McKee does not specifically have their systems check the robot’s battery charge to ensure that the robot has enough power/charge to complete its task, as disclosed by Angle.  Where one would have used a known technique to improve a similar device in the same way, as in this instance the modification of McKee who does not teach determining the charge remaining will be enough to complete the task, as taught by Angle, which would allow the system to complete the task without needing a recharge whilst working hence work efficiently and quicker as no stop would be required whilst working to recharge.  

Response to Arguments

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicants arguments in regards to claim 1 are not persuasive as it is believed that the prior art of McKee still teaches having their system sequentially carry out work task by task and ensure that the task can be completed based on the charge level of the battery.  McKee in at least paragraph 77 describe the system checking the battery level/resource level to ensure that the job can be completed and thus if the robot needs to be recharged and thus would have enough charge for the next job.  
Applicants arguments in regards to the new claims have been addressed above.  
  
Allowable Subject Matter

Claims 80 & 84 are allowed.  

Claims 76-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664